Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend Claim 6 as follows:

6. (Currently Amended) A liquid-cooled type compressor comprising: 
a liquid-cooled type compressor body; 
at least one first nozzle; and 
at least one second nozzle that is disposed on a high pressure side as compared to the at least one first nozzle, 

the number of the at least one second nozzle   is greater than the number of the at least one first nozzle , and
an angle formed between the plurality of injection ports of the at least one second nozzle is larger than an angle formed between the plurality of injection ports of the at least one first nozzle. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

With regards to Claim 1, the prior art does not teach or suggest upstream and downstream nozzles having different injection angles relative to one another, in conjunction with having different diameters relative to one another. 

With regards to Claim 6, the prior art does not teach or suggest upstream and downstream nozzles having different injection angles relative to one another, in conjunction with having a different number of nozzles relative to one another.



Hikita teaches upstream and downstream nozzles having different diameters (see Figures 2 – 6) to inject a different amount of fluid. However, there is no discussion of injection angles of said nozzles relative to one another, nor any motivation to differ the injection angles relative to one another.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, February 22, 2022